United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.H., Appellant
and
DEPARTMENT OF DEFENSE, DEFENSE
LOGISTICS AGENCY, Norfolk, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-781
Issued: June 26, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 29, 2007 appellant filed a timely appeal from a decision of the Office of
Workers’ Compensation Programs dated December 21, 2006 which denied his claim for a
schedule award. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the
merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish that he has an
impairment caused by his accepted right knee injury which would entitle him to a schedule
award.
FACTUAL HISTORY
On March 17, 2006 appellant, then a 50-year-old materials examiner and identifier, filed
a Form CA-1, traumatic injury claim, alleging that on March 16, 2006 he injured his right knee
when a forklift driver pushed a pallet into him. He stopped work that day. Appellant came
under the care of Dr. Felix M. Kirven, a Board-certified orthopedic surgeon, and on May 2,

2006, the Office accepted that he sustained an employment-related right medial femoral condylar
fracture and a right medial collateral ligament strain.
Appellant returned to limited duty on June 15, 2006 and continued to receive physical
therapy three times a week. In an August 25, 2006 attending physician’s report, Dr. Kirven
advised that appellant would have permanent restrictions with current restrictions of no standing
over six hours, no forklift operation, no ladder climbing and no prolonged knee bending. In a
work capacity evaluation dated August 28, 2006, he advised that appellant could not perform his
usual job and provided restrictions of six hours standing, squatting and kneeling, no operating a
motor vehicle at work and no climbing. Dr. Kirven advised that the restrictions would apply
until December 1, 2006 and that maximum medical improvement had not been reached.
On October 22, 2006 appellant filed a schedule award claim. By letter dated
November 15, 2006, the Office advised appellant that additional medical evidence was needed to
determine whether he was entitled to a schedule award and attached a letter with a form report
that he was to give his physician. The physician was to evaluate appellant in accordance with the
A.M.A., Guides1 and submit the form for rating impairment. Appellant was given 30 days to
respond.
By decision dated December 21, 2006, the Office denied appellant’s schedule award
claim on the grounds that the medical evidence of record did not demonstrate a measurable
impairment.
LEGAL PRECEDENT
Pursuant to section 8107 of the Federal Employees’ Compensation Act2 and section
10.404 of the implementing federal regulations,3 schedule awards are payable for permanent
impairment of specified body members, functions or organs. The Act, however, does not specify
the manner in which the percentage of impairment shall be determined. For consistent results
and to ensure equal justice under the law for all claimants, good administrative practice
necessitates the use of a single set of tables so that there may be uniform standards applicable to
all claimants. The A.M.A., Guides4 has been adopted by the Office, and the Board has concurred
in such adoption, as an appropriate standard for evaluating schedule losses.5
It is well established that the period covered by the schedule award commences on the
date that the employee reaches maximum medical improvement from the residuals of the
accepted employment injury. The Board has explained that maximum medical improvement
1

American Medical Association, Guides to the Evaluation of Permanent Impairment (5th ed. 2001); Joseph
Lawrence, Jr., 53 ECAB 331 (2002).
2

5 U.S.C. § 8107.

3

20 C.F.R. § 10.404.

4

A.M.A., Guides, supra note 1.

5

See Joseph Lawrence, Jr., supra note 1; James J. Hjort, 45 ECAB 595 (1994); Leisa D. Vassar, 40 ECAB 1287
(1989); Francis John Kilcoyne, 38 ECAB 168 (1986).

2

means that the physical condition of the injured member of the body has stabilized and will not
improve further. The determination of whether maximum medical improvement has been
reached is based on the probative medical evidence of record, and is usually considered to the
date of the evaluation by the attending physician which is accepted as definitive by the Office.6
ANALYSIS
The Board finds that appellant has not established that he is entitled to a schedule award.
It is a claimant’s burden to submit sufficient evidence to establish entitlement to a schedule
award.7 The Office determined that appellant was not entitled to a schedule award for his
accepted right knee injury because the medical evidence of record did not establish any
permanent impairment in accordance with the A.M.A., Guides. His attending orthopedic
surgeon, Dr. Kirven, provided the only medical evidence of record. The only medical evidence
of record from Dr. Kirven addressed appellant’s work restrictions, noting maximum medical
improvement had not been reached. It is well established that the medical evidence must show
that the medical condition accepted must reach a fixed state and the physician must address when
this occurred.8 In the work capacity evaluation dated August 28, 2006, Dr. Kirven advised that
maximum medical improvement had not been reached. The period covered by any schedule
award commences on the date that the employee reaches maximum medical improvement from
the residuals of the accepted employment injury.9 This determination is factual in nature and
depends primarily on the medical evidence.10 As Dr. Kirven, appellant’s attending orthopedist,
advised that maximum medical improvement had not been reached, the Office properly denied
appellant’s schedule award claim.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish that he is
entitled to a schedule award for his accepted right knee injury.

6

Mark A. Holloway, 55 ECAB 321 (2004).

7

Tammy L. Meehan, 53 ECAB 229 (2001).

8

See James E. Archie, 43 ECAB 180 (1991).

9

Mark Holloway, supra note 6.

10

Peter C. Belking, 56 ECAB ___ (Docket No. 05-655, issued June 16, 2005).

3

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated December 21, 2006 be affirmed.
Issued: June 26, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

